Exhibit 10.20

BROADCASTING MEDIA PARTNERS, INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

REFERENCE NUMBER: 2007-SE

 

Participant:           Grant Date:           Number of Shares:                  
shares of Class A-1 common stock of Broadcasting Media Partners, Inc. (the
“Company”), par value $.001 (“Class A-1 Stock”).1

Purchase Price:

     $             (the “Purchase Price”)2

Vesting Schedule:

     [Tranche 1 Shares      Time Vesting.    One-fifth (20%) of the Tranche 1
Shares shall vest on each of the first five anniversaries of the Grant Date
(each such date a “Vesting Date”), provided Participant’s Service has not
terminated prior to the applicable Vesting Date and the vesting of such Shares
has not been accelerated as provided below.      Protected Termination.    The
Participant shall vest, upon a Protected Termination, in a portion of the
unvested Tranche 1 Shares determined by multiplying the number of such unvested
Shares by a fraction (not greater than one), the numerator of which is the sum
of the number of full and partial months of Service since the preceding Vesting
Date (or if prior to the first Vesting Date, since the Grant Date) plus
         months, and the denominator of which is the number of full and partial
months remaining in the five-year vesting period since the preceding Vesting
Date (or, if prior to the first Vesting Date, since the Grant Date).      Change
of Control.    All of the unvested Tranche 1 Shares shall vest on the date of a
Change of Control (as defined in this Notice) during the Participant’s Service.
     Tranche 2 Shares      Performance Vesting.    Tranche 2 Shares shall vest
during the Participant’s Service upon the Principal Investors receiving, in the
aggregate, cash proceeds and other cash distributions in respect of Company
Securities (i) equal to two (2) times their Investment, and (ii) after the fifth
anniversary, that provides to the Principal Investors at least a 15% Internal
Rate of Return.]3

--------------------------------------------------------------------------------

1 Andrew W. Hobson received 150,022 shares as Tranche 1 Shares and 75,011 shares
as Tranche 2 Shares, representing in the aggregate, as of the Grant Date, 0.75%
of the fully diluted appreciation in the aggregate value of the Class A Stock
and the Company’s Class L Common Stock (excluding preferences). Ray Rodriguez
received 120,018 shares as Tranche 1 shares, 60,009 shares as Tranche 2 shares
and 15,002 shares as Tranche 3 (“Tranche 3 Shares”), representing in the
aggregate, as of the Grant Date, 0.65% of the fully diluted appreciation in the
aggregate value of the Class A Stock and the Company’s Class L Common Stock
(excluding preferences). Joseph Uva received 33,028 shares of Class A-1 Common
Stock (“Granted Shares”).

2 The Purchase Price was $2,778,186, $2,407,761 and $0 for Messrs. Hobson,
Rodriguez and Uva, respectively.



--------------------------------------------------------------------------------

       [Tranche 3 Shares        Performance Vesting.    Tranche 3 Shares shall
vest during Participant’s Service upon the Principal Investors receiving, in the
aggregate, cash proceeds and other cash distributions in respect of Company
Securities (i) equal to two and one-half (2.5) times their Investment, and
(ii) after the fifth anniversary, that provides to the Principal Investors at
least a 20% Internal Rate of Return.]5        [Partial Vesting on Sale. If
during the Participant’s Service (i) the Company completes an Initial Public
Offering, and (ii) the Principal Investors, in the aggregate, have received cash
proceeds from the sale or other disposition of Company Securities (other than to
Affiliates) representing at least 25% of their Investment, and (iii) any
Principal Investor sells or otherwise disposes of any additional Company
Securities (other than to Affiliates), then a percentage of the Tranche 2 Shares
and Tranche 3 Shares are eligible to vest if the Principal Investors have
received an aggregate amount of cash proceeds from all such sales or
dispositions of Company Securities at least equal to (A) two (2) times the
aggregate cost of such Company Securities or two and one-half (2.5) times the
aggregate cost of such Company Securities, as applicable, and (B) after the
fifth anniversary of the Grant Date, the Principal Investors have also achieved
at least a 15% Internal Rate of Return or 20% Internal Rate of Return, as
applicable, on the aggregate cost of such Company Securities. The percentage of
Tranche 2 Shares and Tranche 3 Shares that shall vest pursuant to the preceding
sentence shall be the same as the percentage of Company Securities that have
been sold or otherwise disposed of by the Principal Investors, reduced by the
percentage of Tranche 2 Shares and Tranche 3 Shares that have previously vested.
A determination as to partial vesting pursuant to this paragraph shall be made
as to each sale of Company Securities by any of the Principal Investors on a
cumulative, aggregate basis. A Tranche 2 Share or Tranche 3 Share that becomes
vested in accordance with this paragraph shall not lose its status as vested by
reason of any determination that the applicable performance hurdles described
herein had not been attained, on a cumulative basis, as a result of any
subsequent transaction.       

Certain Events Not Treated As A Sale or Disposition. Any stock dividends, stock
splits, stock combinations, corporate reorganizations, recapitalizations or
other similar transactions in which cash is not received on account of Company
Securities by any Principal Investor, shall not be treated as a sale or
disposition of Company Securities for purposes of applying the preceding
paragraph.

       Protected Termination.        (a) Upon a Protected Termination on or
following the earlier of (i) an Initial Public Offering and (ii) the fifth
anniversary of the Grant Date, a determination shall be made as to whether the
applicable performance objectives have been attained, notwithstanding the
absence of any cash realization event by the Principal Investors, by assuming
all of the Company Securities then owned by the Principal Investors have been
immediately sold for cash equal to their Fair Market Value and if the applicable
performance objectives have been attained on such Protected Termination, the
Tranche 2 Shares and Tranche 3 Shares shall vest, as applicable.

 

2



--------------------------------------------------------------------------------

       (b) Upon a Protected Termination, the Participant’s Tranche 2 Shares and
Tranche 3 Shares shall continue to be eligible to vest for up to          months
thereafter, [and, solely with respect to a Change in Control, for an additional
         month period].]3       

[Granted Shares

 

The Granted Shares will vest in accordance with the following schedule provided
the Participant’s Service has not earlier terminated:

 

Vesting Date

   Number of Granted Shares That Vest

1st anniversary of Grant Date

   One-third of the total Granted Shares

2nd anniversary of Grant Date

   One-third of the total Granted Shares

2-1/2 years after Grant Date

   One-third of the total Granted Shares

 

     All of the unvested Granted Shares shall vest upon a Change of Control or
upon a Protected Termination (the date of such termination, a Vesting Date).]4
Forfeiture:      [Notwithstanding the Award Agreement, all Shares subject to
this Award, whether vested or unvested, shall be forfeited on the date of
Participant’s termination of Service for Cause and any Tranche 2 Shares and
Tranche 3 Shares which have not vested on the earliest of (i) the date
Participant’s Service terminates on account of a resignation without Good
Reason, (ii)      year(s) following a Protected Termination and (iii) the date
no Principal Investor holds any Company Securities, shall be forfeited on such
date. Any Shares forfeited pursuant to the preceding sentence shall be
repurchased from the Participant by the Company for a cash payment equal to the
lesser of the Fair Market Value of such Shares on the date of forfeiture and the
Purchase Price paid by the Participant for such forfeited Shares.]3      [Upon
Participant’s termination of Service for Cause, any Granted Shares which are
vested prior to such termination shall not be subject to forfeiture under the
Restricted Stock Award Agreement.]4 Call Right:      [Notwithstanding the Award
Agreement, the Call Right shall lapse upon an Qualified Public Offering.]3     
[In the event the Company does pay all or any portion of the purchase price of
the Granted Shares with a promissory note, pursuant to Section 7(d) of the Award
Agreement, the Participant shall be treated no less favorable as other
participants in the Plan who, on or about the same date as the Participant, are
each subject to a Company repurchase of at least $1 million in Company
Securities, such that the percentage of the purchase price for the Granted
Shares to be paid with a Company promissory note shall be no less favorable than
the percentage of the purchase price for the Company Securities to be paid with
a promissory note by the Company to each of such other participants. The
Company’s Call Right expires upon a Qualified Public Offering.]4
[Fair Market Value:      Solely for purposes of paragraph (a) under the heading
“Vesting Schedule”, subheading “Protected Termination” above, on and after an
Initial Public Offering, Fair Market Value shall mean 90% of the weighted
average closing price of a Share over a period of 90 calendar days (45 days
before and 45 days after the date of such valuation or, if the Shares are not
publicly traded during

 

3



--------------------------------------------------------------------------------

     any portion of such period, such other 90-day period that most closely
resembles that period). Appropriate equitable adjustments will be made to the
formula in the preceding sentence if Company Securities other than Shares remain
outstanding at the time of determination. Section 409A:      No action may be
taken by the Committee pursuant to Section 12(a) of the Plan which affects this
Award without the written consent of the Participant. Change of Control:     
Solely for purposes of vesting under this Notice, “Change of Control” shall mean
any transaction or series of related transactions, whether or not the Company is
a party thereto, after giving effect to which in excess of fifty percent
(50%) of the Company’s voting power is owned directly, or indirectly through one
or more entities, by any Person and its Affiliates or any “group” (as defined in
the Exchange Act Rules), other than any Principal Investor and any of their
Affiliates. For the avoidance of doubt, a “Change in Control” shall not include
a sale to an underwriter in a firm commitment.]3 [Put Right:      Upon
Participant’s termination of Service by the Company without Cause or by
Participant for Good Reason prior to the second anniversary of the Grant Date,
the Participant shall have a right to cause the Company to purchase, and the
Company shall purchase, on such date of termination, any vested Granted Shares
at a per Share price equal to the higher of the Purchase Price per Share or Fair
Market Value. The Participant’s Put Right expires upon a Qualified Public
Offering. Resale Restrictions:      In addition to any other restrictions
applicable to the Participant, following an Initial Public Offering, the
Participant is restricted during Service from selling or otherwise transferring
Company Securities issued pursuant to this Award (other than a sale of Shares
back to the Company), to the extent that, following such sale or other transfer,
the percentage of the total Company Securities that continue to be owned by the
Participant (determined by dividing the number of Company Securities that would
be owned by the Participant immediately after the proposed sale or other
transfer by the number of such securities owned on the Grant Date) would be less
than the percentage of the aggregate Company Securities that continue to be
owned by the Principal Investors (determined by comparing the number of Company
Securities that would be owned by the Principal Investors immediately following
the Participant’s proposed sale or other transfer to the number of such
securities owned by the Principal Investors on the Grant Date). For purposes of
this resale restriction, Company Securities, when used with respect to the
Participant, shall include any Restricted Preferred Stock Units and Restricted
Common Stock Units then held by the Participant. This provision shall not apply
following a termination of Participant’s Service for any reason.]4

--------------------------------------------------------------------------------

3

Applicable to Messrs. Hobson and Rodriguez only.

4

Applicable to Mr. Uva only.

5

Applicable to Mr. Rodriguez only.

*     *     *

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

By signing your name below, you accept that this Award is granted under and
governed by the terms and conditions of the Broadcasting Media Partners, Inc.
2007 Equity Incentive Plan (the “Plan”) and the Restricted Stock Award Agreement
(reference number 2007-SE) issued under such Plan (the “Award Agreement”), both
of which are hereby incorporated by reference; provided that in the event of a
conflict between any provision of this Notice and any provision of the Plan or
the Award Agreement, the provisions of this Notice shall take precedence.
Capitalized terms used but not defined in this Notice of shall have the meanings
assigned to them in the above-referenced documents.

 

BROADCASTING MEDIA PARTNERS, INC. By:      Title:     

 

 

 

 

PARTICIPANT Signature:      Print Name:     